DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “discretizing the part geometry into finite units to convert a thermal transport model for the part geometry into a set of ordinary differential equations…”, “estimating the values of the variable set using a Kalman filter…”, and “outputting an estimate of the set of variables”. These limitations, as drafted, are a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step or function from being performed in the mind. For example, discretizing the part geometry encompasses a user discretizing the part 
This judicial exception is not integrated into a practical application because additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, Myerberg et al. (US PGPub 2018/0304370) for example, teaches estimating an interior temperature of an object using a model (see paragraph 0232, lines 1-8). Also, prior art, Wang et al. (US PGPub 2020/0341062) for example, teaches measuring temperatures at particular locations in an object and estimating temperature using a Kalman filter (see paragraph 0108, lines 3-14 and paragraph 0185, lines 1-9). However, prior art fails to specifically teach estimating values of a variable set using a Kalman filter, using the set of ordinary differential equations, information on heat applied, an estimate of a noise distribution of the process, measurement of a temperature of the part during the process specific locations, and an estimate of a noise distribution in the temperature measurement. Therefore, independent claims 1, 8, and 15 are allowable over the prior art. With resolution to the above 35 U.S.C. 101 rejection independent claims 1, 8, 15, and the claims in which depend upon them would be in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115